Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 15,16,19,23-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 15, this claim seems to remove limitations (“HGS … glass-ceramic”, lines 5-6) from claim 11, as “S-glass” (line 2) is different from all of the alternatives of claim 11.  Is such Applicant’s intent?
	As to claim 15, this claim seems to remove limitations (“polymeric organofluorine … PPPO”, lines 7-8) from claim 11, as “one of … PVDF” (lines 2-3) are all different from all of the alternatives of claim 11.  Is such Applicant’s intent?
As to claim 16, this claim seems to remove limitations (“polymeric organofluorine … PPPO”, lines 7-8) from claim 11, as “one of PTFE, FEP …PFA” (line 2) are all different from all of the alternatives of claim 11.  Is such Applicant’s intent?
As to claim 16, this claim seems to remove limitations (“one of perfluorocarbon … PVdF, and the PPPo”,lines 2-4, claim 15) from claim 15, as “one of PTFE, FEP …PFA” (line 2) are all different from all of the alternatives of claim 15.  Is such Applicant’s intent?
As to claim 19, this claim seems to remove limitations (“polymeric organofluorine … PPPO”, lines 7-8) from claim 11, as “a first layer of PTFE and a second layer of PTFE deposed on the first layer” (line 2-3)  are all different from all of the alternatives of claim 11.  Is such Applicant’s intent?
As to claim 23, “other” (line 2 from last) than/from what?  If “other” means other than those listed on lines 3-5 from last, it’s not clear if the “other sampler directions” is limited to at least one direction, or a plurality of “directions”.  What is Applicant’s intent?  Maybe the “one” (line 4 from last) relates only to the possibilities on lines 3-4 from last; and thus is the claim limited the combination of that “one” (from lines 3-4 from last) combined with “other sampler instructions”?  If so, then it’s not clear if there are a total of 2 instructions (i.e. the sum of “one” (line 4 from last) and “other” (line 2 from last)) or 3 (i.e. the sum of “one” (line 4 from last) and “directions” (line 2 from last)) instructions.  What is Applicant’s intent?
As to claim 23, what structure is a “reference to” (line 12) instructions?  The claim expresses different instructions, but (maybe) does not seem to include such by also calling for a mere “reference” to those specific instructions.   Does Applicant intend the presence of the word instructions to somehow limit/define the term “reference”?  If so, what might that be?  If not, what is the purpose of the specific instructions being provided in this claim?  Do members 1024 somehow relate to lines 12-15 of this claim, or does the claimed “member” relate to some other structural component in the specification/drawings?1  Claimed structure that calls from a mere “reference” of specific limitations is indefinite.
As to claim 27, this claim seems to remove limitations (“polymeric organofluorine … PPPO”, lines 10-11) from claim 23, as “one of PTFE, FEP …PFA” (line 2) are all different from all of the alternatives of claim 23.  Is such Applicant’s intent?

Claims 15,16,19,27 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
As to claim 15, this claim seems to remove limitations (“HGS … glass-ceramic”, lines 5-6) from claim 11, as “S-glass” (line 2) is different from all of the possibilities of claim 11.
As to claim 15, this claim seems to remove limitations (“polymeric organofluorine … PPPO, lines 7-8) from claim 11, as “one of … PVDF” (lines 2-3) are all different from all of the possibilities of claim 11.   
As to claim 16, this claim seems to remove limitations (“polymeric organofluorine … PPPO”, lines 7-8) from claim 11, as “one of PTFE, FEP …PFA” (line 2) are all different from all of the possibilities of claim 11.
As to claim 16, this claim seems to remove limitations (“one of perfluorocarbon … PVdF, and the PPPo”,lines 2-4, claim 15) from claim 15, as “one of PTFE, FEP …PFA” (line 2) are all different from all of the possibilities of claim 16.  Is such Applicant’s intent?
As to claim 19, this claim seems to remove limitations (“polymeric organofluorine … PPPO”, lines 7-8) from claim 11, as “a first layer of PTFE and a second layer of PTFE deposed on the first layer” (line 2-3)  are all different from all of the alternatives of claim 11.  
As to claim 27, this claim seems to remove limitations (“polymeric organofluorine … PPPO”, lines 10-11) from claim 23, as “one of PTFE, FEP …PFA” (line 2) are all different from all of the alternatives of claim 23.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lafaysse et al 2009/0298367 teaches (para 22) a fabric of firster of glass, metals, ceramics, polyamides, where a sample is tested (Para 141).  However, there are no dimensions, the polyamides are not such that they are covering the “fibers” fabric (as he polyamides are part of the fabric), no reference to modulus, no reference to instructions.
Doring et al 2,458,374 teaches a sampler, including: Teflon coated glass fiber fabric to sampling surfaces.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
    

    
        1 The “a member” can’t be the “a container”, as the claim can’t claim the same subject matter twice with triggering indefiniteness.